---   ------~-;~---.-   =---;--· -. "




                                                                                                                      004359
                   Order issued October            1 ,2012




                                                                        In The
                                                              C!rourt of Appeals
                                                   lJiifth, ilistrict of wexas at ilallas
                                                                 No. 05-12-01334-CV


                                                          IN RE TERRY DAVIS, Relator


                                           Original Proceeding from the 422nd Judicial District Court
                                                            Kaufman County, Texas
                                                       Trial Court Cause No. 23110-422


                                                                    ORDER
                                                   Before Justices Morris, Richter, and Lang-Miers

                                  Based on the Court's opinion of this date, we DENY relator's petition for writ of mandamus.

                  We ORDER that relator bear the costs of this original proceeding.